Citation Nr: 1705382	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  05-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to vocational rehabilitation benefits other than employment services, to include retroactive payment for training.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1985 until August 1987.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2000 determination of the Vocational Rehabilitation and Education Department and the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina.

In September 2000, the Veteran presented testimony on this matter before a Decision Review Officer (DRO) at the Winston-Salem RO.  A transcript of that proceeding has been associated with the electronic claims folder.  The Veteran was scheduled for a hearing at the Winston-Salem RO before a Member of the Board in December 2010, but failed to report.  Consequently, the Veteran's hearing request regarding this issue was determined to be withdrawn in a September 2011 Board remand.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records and other documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

This case was previously remanded by the Board in October 2008 and September 2011.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required regarding this issue to obtain compliance with a prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board is obligated by law to ensure that the RO complies with its directives).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

In September 2011, the Board remanded this matter to the RO with instructions to (1) ensure the Veteran's complete vocational rehabilitation claims file was associated with the claims folder; (2) verify what vocational rehabilitation services the Veteran was in receipt of; (3) prepare a memo for the file documenting those identified services, to include details such as the extent of the services and their effective dates and an explanation as to whether any of the services awarded represented a full or partial grant of benefits sought in the current appeal; and (4) for readjudication of the claim if necessary.  

By way of background, of record is an April 2000 notice of disagreement (NOD) as to a March 2000 VA decision denying vocational rehabilitation benefits.  The March 2000 decision is not of record.  A June 2000 statement of the case (SOC) regarding the vocational rehabilitation issue noted that in August 1999 the Veteran had applied for Chapter 31 services.  The SOC then noted that the Veteran was denied those benefits in March 2000 based on a determination that the Veteran did not have an employment handicap.  

In his June 2000 substantive appeal, the Veteran stated that he was eligible for vocational rehabilitation benefits since 1988 but that those benefits had wrongfully been withheld.  He reported that as a result, he paid for an undergraduate degree from Appalachian State University, and that he was requesting a reimbursement of his educational expenses.  

In a January 2001 letter, VA informed the Veteran that he was not entitled to retroactive payment for a training program consisting of a Bachelor of Science Degree in Political Science from Appalachian State University.  

In March 2001, VA received another NOD from the Veteran in response to the January 2001 denial of retroactive payment for a training program.  A June 2001 supplemental SOC addressed the issue of entitlement to retroactive payment for training.  

In October 2011, the Colombia, South Carolina RO issued a SOC that summarized some of the Veteran's vocational rehabilitation claims and awarded benefits.  Specifically, the RO reported that the Veteran's application for vocational rehabilitation services had been received in December 2010, and in January 2011 the Veteran was placed on an extended evaluation plan to determine feasibility for employment.  The RO noted that in October 2011 the Veteran reported that he was still interested in vocational rehabilitation benefits, and reported that the Veteran would be scheduled for an appointment in the near future.  No decision on the merits was reached, and the SOC did not address the merits of the issue of entitlement to vocational rehabilitation benefits other than employment services, to include retroactive payment for training.

A May 2015 rating decision granted entitlement to an earlier effective date for the grant of eligibility to Dependents' Educational Assistance, but did not address entitlement to retroactive payment for training. 

Unfortunately, it remains unclear whether the entire vocational rehabilitation has been associated with the electronic claims folder as the resolution of the Veteran's claim for retroactive payment for training is unknown following the Board's September 2011 remand.  A review of the record indicates that other vocational rehabilitation documents may also be missing.  Other than the limited benefits outlined in the October 2011 SOC, the requested full memorandum is not of record and it is unclear whether the benefit sought on appeal has been granted.  Also, a supplemental statement of the case has not yet been issued addressing the merits of entitlement to vocational rehabilitation benefits other than employment services, to include retroactive payment for training.  Thus, remand is again required.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's entire Vocational Rehabilitation file has been associated with the electronic claims folder, to include uploading the contents into the Veterans Benefits Management System if possible.

2.  If the Veteran's claim of entitlement to vocational rehabilitation benefits other than employment services, to include retroactive payment for training, has not been granted then the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



